UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00159-JCC-1)


Submitted:   February 25, 2015                  Decided:   March 5, 2015


Before WYNN and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Hundley, BRIGLIAHUNDLEY, P.C., Vienna, Virginia, for
Appellant.   Dana J. Boente, United States Attorney, Marc J.
Birnbaum, Special Assistant United States Attorney, Inayat
Delawala,   Assistant   United States  Attorney,   Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Justin     Deonta    Strom   pled     guilty   pursuant    to    a     plea

agreement to one count of sex trafficking of a child by force,

fraud, or coercion, in violation of 18 U.S.C. § 1591 (2012).

The district court imposed a sentence of 40 years’ imprisonment.

On appeal, Strom challenges the validity of his guilty plea. 1

Finding no error on this claim, we affirm Strom’s conviction. 2

     A guilty plea is valid where the defendant voluntarily,

knowingly, and intelligently enters the plea, “with sufficient

awareness      of   the      relevant       circumstances      and        likely

consequences.”      Brady    v.   United    States,   397    U.S.    742,   748

(1970).     Strom asserts that he did not know that conduct related

to dismissed counts could be used against him at sentencing,

rendering his plea unknowing and involuntary.               We disagree that



     1
       Strom has filed a motion for leave to file a pro se
supplemental brief, along with that brief.     Because Strom is
represented by counsel who has filed a merits brief, Strom is
not entitled to file a pro se supplemental brief, and we
therefore deny his motion.   See United States v. Penniegraft,
641 F.3d 566, 569 n.1 (4th Cir. 2011) (denying motion to file
pro se supplemental brief because defendant was represented by
counsel).
     2
       By earlier order, we deferred ruling on the Government’s
motion to dismiss the appeal based on the waiver of appellate
rights contained in Strom’s plea agreement. We cannot consider
the validity of the plea waiver without addressing Strom’s
challenge to the validity of his guilty plea, see United
States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013), and
therefore we deny the motion to dismiss.



                                     2
his claimed lack of knowledge would invalidate his plea.                                                   In a

guilty    plea        colloquy,           the       district          court     “must           inform      the

defendant of, and determine that he understands, the nature of

the    charge(s)          to    which         the    plea        is    offered,           any     mandatory

minimum        penalty,        the        maximum          possible       penalty           and       various

rights.”        United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991);    see        also      Fed.      R.     Crim.       P.    11(b).         Rule           11(b)(1)(M)

outlines       the    information             concerning          the    Sentencing              Guidelines

that    must     be       conveyed         in       the     colloquy.           Here,           the    record

establishes          that      the        district          court       advised           Strom       of    the

requisite       penalties           he    faced        by    pleading          guilty       and       of    the

procedures that would be employed to determine his sentence.

See United States v. Blalock, 321 F.3d 686, 689 (7th Cir. 2003).

Accordingly,          Strom         has       not    established              that        his     plea      was

unknowing or involuntary.

       Strom further challenges the validity of his guilty plea

based     on     a    claim         that        trial       counsel       provided              ineffective

assistance in failing to advise him that conduct relevant to

counts dismissed pursuant to the plea agreement could be used

against    him        at    sentencing,              and     he       argues    that        counsel         was

ineffective          at     sentencing           for       failing       to    object           to    factual

allegations in his PSR.                       To the extent that Strom intends to

raise these assertions of ineffective assistance as separate and

distinct claims,               we   decline          to     address      them        in    this       appeal.

                                                       3
Unless an attorney’s ineffectiveness conclusively appears on the

face   of   the    record,   ineffective    assistance        claims    are   not

generally addressed on direct appeal.            United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).           Instead, such claims should

be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United   States    v.   Baptiste,   596   F.3d   214,   216    n.1     (4th   Cir.

2010).   This case warrants no exception.

       Accordingly, we deny the Government’s motion to dismiss,

deny Strom’s motion to file a pro se supplemental brief, and

affirm   Strom’s    conviction.      We    dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                      4